Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJanuary 2010 Collection Period Start 1-Jan-10 Distribution Date 16-Feb-10 Collection Period End 31-Jan-10 30/360 Days 30 Beg. of Interest Period 15-Jan-10 Actual/360 Days 32 End of Interest Period 16-Feb-10 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,410,566,560.08 1,236,098,867.38 1,206,748,622.35 0.8555063 Total Securities 1,410,566,560.08 1,236,098,867.38 1,206,748,622.35 0.8555063 Class A-1 Notes 1.043350 % 208,000,000.00 33,532,307.30 4,182,062.27 0.0201061 Class A-2 Notes 2.010000 % 304,000,000.00 304,000,000.00 304,000,000.00 1.0000000 Class A-3 Notes 2.920000 % 485,000,000.00 485,000,000.00 485,000,000.00 1.0000000 Class A-4 Notes 3.510000 % 85,610,000.00 85,610,000.00 85,610,000.00 1.0000000 Certificates 0.000000 % 327,956,560.08 327,956,560.08 327,956,560.08 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 29,350,245.03 31,098.61 141.1069473 0.1495125 Class A-2 Notes 0.00 509,200.00 0.0000000 1.6750000 Class A-3 Notes 0.00 1,180,166.67 0.0000000 2.4333333 Class A-4 Notes 0.00 250,409.25 0.0000000 2.9250000 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 29,350,245.03 1,970,874.53 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 16,867,765.24 Monthly Interest 7,317,402.49 Total Monthly Payments 24,185,167.73 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 1,143,402.00 Aggregate Sales Proceeds Advance 4,541,126.64 Total Advances 5,684,528.64 Vehicle Disposition Proceeds: Reallocation Payments 3,126,869.00 Repurchase Payments 463,872.74 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 4,941,907.51 Excess Wear and Tear and Excess Mileage 28,806.17 Remaining Payoffs 0.00 Net Insurance Proceeds 830,076.48 Residual Value Surplus 120,963.55 Total Collections 39,382,191.82 Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination 2,320,396.00 132 Bankruptcty 73,138.00 5 Involuntary Repossession 450,072.00 21 Voluntary Repossession 283,263.00 15 Insurance Payoff 823,769.82 40 Customer Payoff 183,007.61 8 Grounding Dealer Payoff 3,372,605.36 158 Dealer Purchase 1,031,880.91 46 Total 3,126,869.00 823,769.82 4,587,493.88 425 Page 5 of 9 Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJanuary 2010 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 65,781 1,437,571,440.92 7.40000 % 1,236,098,867.38 Total Depreciation Received (19,123,214.50 ) (17,603,409.67 ) Principal Amount of Gross Losses (110 ) (2,555,968.80 ) (2,248,043.63 ) Repurchase / Reallocation (22 ) (578,673.00 ) (463,872.74 ) Early Terminations (238 ) (4,558,947.73 ) (3,867,124.50 ) Scheduled Terminations (281 ) (6,011,708.13 ) (5,167,794.49 ) PoolBalance - End of Period 65,130 1,404,742,928.76 7.40000 % 1,206,748,622.35 Remaining Pool Balance Lease Payment 395,504,770.29 Residual Value 811,243,852.06 Total 1,206,748,622.35 III. DISTRIBUTIONS Total Collections 39,382,191.82 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 39,382,191.82 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 938,539.83 3. Reimbursement of Sales Proceeds Advance 435,407.99 4. Servicing Fee: Servicing Fee Due 1,030,082.39 Servicing Fee Paid 1,030,082.39 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 2,404,030.21 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 31,098.61 Class A-1 Notes Monthly Interest Paid 31,098.61 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 509,200.00 Class A-2 Notes Monthly Interest Paid 509,200.00 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 1,180,166.67 Class A-3 Notes Monthly Interest Paid 1,180,166.67 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJanuary 2010 Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 250,409.25 Class A-4 Notes Monthly Interest Paid 250,409.25 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,970,874.53 Total Note and Certificate Monthly Interest Paid 1,970,874.53 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 35,007,287.08 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 29,350,245.03 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 29,350,245.03 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 5,657,042.05 Page 7 of 9 Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJanuary 2010 IV. RESERVE ACCOUNT Initial Reserve Account Amount 7,052,832.80 Required Reserve Account Amount 21,158,498.40 Beginning Reserve Account Balance 21,158,498.40 Additional Cash Infusion 0.00 Reinvestment Income for the Period 0.00 Reserve Fund Available for Distribution 21,158,498.40 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 5,657,042.05 Gross Reserve Account Balance 26,815,540.45 Remaining Available Collections Released to Seller 5,657,042.05 Total Ending Reserve Account Balance 21,158,498.40 V. POOL STATISTICS Weighted Average Remaining Maturity 16.87 Monthly Prepayment Speed 72 % Lifetime Prepayment Speed 54 % $ units Recoveries of Defaulted and Casualty Receivables 1,704,439.34 Securitization Value of Defaulted Receivables and Casualty Receivables 2,248,043.63 110 Aggregate Defaulted and Casualty Gain (Loss) (543,604.29 ) Pool Balance at Beginning of Collection Period 1,236,098,867.38 Net Loss Ratio -0.0440 % Cumulative Net Losses for all Periods 0.2081 % 2,935,068.12 Delinquent Receivables: Amount Number 31-60 Days Delinquent 11,557,834.04 604 61-90 Days Delinquent 3,594,753.53 197 91-120+ Days Delinquent 927,621.66 49 Total Delinquent Receivables: 16,080,209.23 850 60+ Days Delinquencies as Percentage of Receivables 0.37 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 2,320,396.00 132 Securitization Value 2,403,705.44 Aggregate Residual Gain (Loss) (83,309.44 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 7,765,966.92 418 Cumulative Securitization Value 8,041,582.87 Cumulative Residual Gain (Loss) (275,615.95 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 697,755.75 Reimbursement of Outstanding Advance 435,407.99 Additional Advances for current period 4,541,126.64 Ending Balance of Residual Advance 4,803,474.40 Beginning Balance of Payment Advance 2,669,292.71 Reimbursement of Outstanding Payment Advance 938,539.83 Additional Payment Advances for current period 1,143,402.00 Ending Balance of Payment Advance 2,874,154.88 Page 8 of 9 Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJanuary 2010 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9of 9
